DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
The drawings are objected to because FIGURES 1-23 are illegible due to improper shading, pixelated text and images.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recite(s) the limitation "the system comprising a communication network with a central distribution hub configured to allow two-way electronic communication between members of a team including an athlete and at least two or more other team members including a coaching staff team 
Claim(s) 2 recite(s) the limitation "the method comprising enabling two-way communication via a central distribution hub of a communication network between members of a team including an athlete and at least two or more other team members including a coaching staff team member, a medical staff team member, a nutritionist team member, and strength and conditioning coach team member".  However, this limitation is ambiguous for the following reasons.  First, it is unclear what constitutes the metes and bounds of the term “central distribution hub of a communication network”, which is a generic term with no plain and customary meaning.  Under the broadest reasonable interpretation, it could be interpreted as either structural or non-structural.  Although the specification correlates this to a client-server system with one or more computers (par. 0064, for example), this is merely a non-limiting example that does not further define the claim.  It could have an infinite number of meanings based on the lack of sufficient definition in the claim.  The additional language defining the single method step (i.e., enabling two-way communication […] of the recited parties) merely describes a function of said central distribution hub of a communication network.  Again, there are an infinite number of possible meanings for a central hub of a communication network configured to provide this function, and the claim does not limit the corresponding 
35 USC 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 1 recite(s) the limitation "the system comprising a communication network with a central distribution hub configured to allow two-way electronic communication between members of a team including an athlete and at least two or more other team members including a coaching staff team member, a medical staff team member, a nutritionist team member, and strength and conditioning coach team member".  However, based on the ambiguity of the limitation, as provided under 35 USC 112(b) above, the claim covers every conceivable means for achieving the stated function or result.  The written description discloses at most only those means known to the inventor, and thus one of ordinary skill in the art would not reasonably conclude that the inventor had possession of every conceivable means for achieving the stated function or result at the effective date of filing the claimed invention.  It follows by this  same rationale that the claim is not enabled as it covers every conceivable means for achieving the stated purpose See In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).
Claim(s) 2 recite(s) the limitation "the method comprising enabling two-way communication via a central distribution hub of a communication network between members of a team including an athlete and See In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a product and process, and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) the single step of allowing or enabling two-way communication via a central distribution hub of a communication network between members of a team including an athlete and at least two or more other team members including a coaching staff team member, a medical staff team member, a nutritionist team member, and strength and conditioning coach team member. This can be practically performed by certain methods of organizing human activity, including interpersonal interaction between three or more humans.  Under the broadest reasonable interpretation of a central distribution hub, which could simply be pen and paper, this could be practically performed manually by interpersonal interaction (e.g., communicating by writing and/or speech). 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., performing the judicial exception via a central distribution hub of a communication network as recited in claim 1 and 2, including electronic communication only recited in claim 1) is recited at a high level of generality with no details whatsoever beyond identifying the additional elements by name.  For example, the claim is silent as to any particular machine defining said central distribution hub or communication network, and generically describes the two-way communication as electronic.  Thus, these additional elements, when considered individually or in combination as a whole, do not represent a particular machine or improvement to the functionality of a machine or other technology.   It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).  To the extent that the claimed additional elements denote physical elements, which is not clear, these limitations are interpreted as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a central distribution hub of a communication network for providing two-way electronic communication.  Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons under Step 2A, Pong Two above, the additional elements, at best, do not offer meaningful limitations beyond generally linking the interpersonal interaction in a generic technological environment.  The claim is silent as to any particular structure or any specific definition defining the how function or step is performed which could be interpreted as a technological improvement.  Based on the generic manner which the claim is defined, the function or step claimed is interpreted as covering every conceivable means or manner of achieving the claimed result, and thus covers well-known, routine and conventional means as evidenced by Applicant’s specification (par. 0096 stating that In some example embodiments, well-known processes, well-known device structures, and well- known technologies are not described in detail).  As explained with respect to Step 2A Prong Two, the claim recites a single additional element, which does not require any particular application of the recited communication and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-2 are not directed to patent eligible subject matter.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by YABO (US 2009/0201847).  
Regarding claim 1, YABO teaches a system comprising a communication network with a central distribution hub configured to allow two-way electronic communication (par. 0021-0022: real-time content exchange provided by communication network, the network including a central hub.  Examiner notes that the recitation of specific purpose and end-users (i.e., providing performance training and development and communication between members of a team including an athlete and at least two or more other team members including a coaching staff team member, a medical staff team member, a nutritionist team member, and strength and conditioning coach team member) is interpreted as an intended use of the claimed system, which does not further define the actual structure of functionality of the claimed invention, and thus does not distinguish the claimed invention over the prior art).  
Regarding claim 2 YABO teaches a method comprising enabling two-way communication via a central distribution hub of a communication network between end-users (par. 0021-0022: real-time content exchange provided by communication network, the network including a central hub.  Examiner notes that the recitation of specific purpose and members (i.e., providing performance training and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715